DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Independent claim 19 requires “growing a GaN crystal through the pattern mask … such that at least one gap is formed between the GaN crystal and the pattern mask”. Dependent claim 32 requires “wherein … growing the GaN crystal through the pattern mask results in formation of a void between the GaN crystal and the pattern mask”. 
The Specification at [0059] indicates “gaps G” refer to gaps formed between the partially grown crystal and the patterned mask, while through holes are present between the partially grown crystals, shown in Fig. 13C, and at [0060] indicates “voids V” refer to the gaps remaining after the crystal is grown to a sufficient point that the through holes are closed, shown in Fig. 13D. However, no limitations regarding partial growth of the crystals, through holes, etc. are present in the claims, leaving no distinguishable structural difference between Claim 19’s “gap” and Claim 32’s “void”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-43 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (U.S. PGPub 2014/0147650) in view of Kiyoku (U.S. PGPub 2007/00572a76).
Regarding claim 19, Jiang teaches a method for preparing a C-plane GaN substrate ([0010], [0066]) comprising: preparing a GaN seed having a nitrogen polar surface (Figs. 1A-1B, substrate 101, [0040], surface 102 has (000-1) c-plane orientation); disposing a pattern mask on the nitrogen polar surface of the GaN seed, the pattern mask having a periodic opening pattern comprising linear openings and at least one intersection between openings, each intersection being continuous or discontinuous (Fig. 1B, mask 111, [0046], Figs. 1C-1D, [0049]); ammonothermally growing a GaN crystal through the pattern mask on the nitrogen polar surface of the GaN seed (Fig. 2, [0052]), and processing the GaN crystal to obtain the C-plane GaN substrate (Fig. 4, [0062]-[0071]).
	Jiang does not explicitly teach wherein at least one gap is formed between the GaN crystal and the pattern mask. Jiang teaches wherein the GaN crystal grows outward through the openings in the pattern mask, laterally over the mask, forms coalescence fronts over the pattern mask where growth from adjacent openings meets (Fig. 2, [0052], 219).
	Kiyoku teaches wherein a GaN crystal grows outward through openings in a pattern mask, laterally over the mask, and forms coalescence fronts over the pattern mask where growth from adjacent openings meets ([0039], Fig. 1C, [0065]), and wherein gaps formed at the coalescence front between the crystal and the pattern mask “prove” that the crystals grow laterally on the pattenr mask and then vertically to combine ([0039], 17). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Kiyoku and Jiang such that at least one gap is formed between the GaN crystal and the pattern mask because Kiyoku teaches that gaps would form according to the type of crystal growth taught by Jiang ([0052]); additionally, because Kiyoku teaches that this type of crystal growth decreases the number of defects in the grown crystal ([0040]).
Regarding claim 20, the combination of Jiang and Kiyoku teaches wherein the periodic opening pattern comprises continuous intersections of linear openings (Jiang, Figs. 1C-1D). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Jiang and Kiyoku for the reasons set forth in the rejection of claim 19.
Regarding claim 21, the combination of Jiang and Kiyoku teaches wherein the at least one intersection comprises a two-dimensional arrangement of intersections in the periodic opening pattern (Jiang, Figs. 1C-1D). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Jiang and Kiyoku for the reasons set forth in the rejection of claim 19.
Regarding claim 22, the combination of Jiang and Kiyoku teaches wherein the pattern mask comprises at least 1 intersection per cm2 (Jiang, Figs. 1C-1D, [0049]; largest dimensions for L and W are 5 mm). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Jiang and Kiyoku for the reasons set forth in the rejection of claim 19.
Regarding claim 23, the combination of Jiang and Kiyoku teaches wherein the pattern mask comprises a unit pattern of non-opening portions; all non-opening portions of the pattern mask are quadrangular or all non-opening portions of the pattern mask are hexagonal; and all linear openings of the periodic opening pattern are arranged at a pitch of at least 1 mm (Jiang, Figs. 1C-1D, [0049]; In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Jiang and Kiyoku for the reasons set forth in the rejection of claim 19.
Regarding claim 24, the combination of Jiang and Kiyoku teaches wherein all linear openings of the periodic opening pattern are arranged at a pitch of 10 mm or less (Jiang, Figs. 1C-1D, [0049]; In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Jiang and Kiyoku for the reasons set forth in the rejection of claim 19.
Regarding claim 25, the combination of Jiang and Kiyoku teaches wherein the pattern mask comprises a first set of linear openings arranged at a pitch of less than 2 mm and a second set of linear openings arranged at a pitch of 2 mm or more; a first set of linear openings arranged at a pitch of less than 3 mm and a second set of linear openings arranged at a pitch of 3 mm or more; or a first set of linear openings arranged at a pitch of less than 4 mm and a second set of linear openings arranged at a pitch of 4 mm or more (Jiang, Figs. 1C-1D, [0049]; In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Jiang and Kiyoku for the reasons set forth in the rejection of claim 19.
Regarding claim 26, the combination of Jiang and Kiyoku teaches wherein the second set of linear openings are arranged at a pitch of 4 mm or more (Jiang, Figs. 1C-1D, [0049]; In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Jiang and Kiyoku for the reasons set forth in the rejection of claims 19 and 25.
Regarding claim 27, the combination of Jiang and Kiyoku teaches wherein the periodic opening pattern is a quadrangular lattice pattern; the pattern mask comprises a first set of linear openings and a second set of linear openings, the first set of linear openings having a different longitudinal direction from the second set of linear openings (Jiang, Figs. 1C-1D, [0049]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Jiang and Kiyoku for the reasons set forth in the rejection of claim 19.
Regarding claim 28, the combination of Jiang and Kiyoku teaches wherein a pitch of the first set of linear openings is at least 1.5 times greater than a pitch of the second set of linear openings (Jiang, Figs. 1C-1D, [0049]; In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Jiang and Kiyoku for the reasons set forth in the rejection of claim 19.
Regarding claim 29, the combination of Jiang and Kiyoku teaches wherein the pattern mask is disposed on the nitrogen polar surface of the GaN seed such that at least one linear opening has a longitudinal direction arranged at an angle of 12o ± 5o with respect to a direction of a line of intersection between the nitrogen polar surface and an M-plane of the GaN seed (Jiang, Figs. 1C-1D, “the openings … are rotated by between about 1 degree and about 44 degrees with respect to a high-symmetry axis of the substrate, such as a projection of … an m-axis … on surface 102”; In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Jiang and Kiyoku for the reasons set forth in the rejection of claim 19.
Regarding claim 30, the combination of Jiang and Kiyoku teaches wherein a total length of linear openings having a longitudinal direction arranged at an angle of 12o ± 5o with respect to a direction of a line of intersection between the nitrogen polar surface and an M-plane of the GaN seed constitutes at least 50% of a total length of all linear openings (Jiang, Figs. 1C-1D, “the openings … are rotated by between about 1 degree and about 44 degrees with respect to a high-symmetry axis of the substrate, such as a projection of … an m-axis … on surface 102”; In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Jiang and Kiyoku for the reasons set forth in the rejection of claim 19.
Regarding claim 31, the combination of Jiang and Kiyoku teaches wherein all linear openings have a longitudinal direction arranged at an angle of 12o ± 5o with respect to a direction of a line of intersection between the nitrogen polar surface and an M-plane of the GaN seed (Jiang, Figs. 1C-1D, “the openings … are rotated by between about 1 degree and about 44 degrees with respect to a high-symmetry axis of the substrate, such as a projection of … an m-axis … on surface 102”; In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Jiang and Kiyoku for the reasons set forth in the rejection of claim 19.
Regarding claim 33, the combination of Jiang and Kiyoku teaches wherein ammonothermally growing the GaN crystal through the pattern mask does not result in through holes remaining above non-opening portions of the pattern mask (Jiang, Fig. 2; Kiyoku, Fig. 1C). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Jiang and Kiyoku for the reasons set forth in the rejection of claim 19.
Regarding claim 34, the combination of Jiang and Kiyoku teaches wherein ammonothermally growing a GaN crystal comprises employing a mineralizer; and the mineralizer comprises NH4F and at least one selected from the group consisting of NH4Cl, NH4Br, and NH4I (Jiang, [0050]; It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP 2144.06). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Jiang and Kiyoku for the reasons set forth in the rejection of claim 19.
Regarding claim 35, the combination of Jiang and Kiyoku teaches wherein the mineralizer comprises NH4F and NH4I (Jiang, [0050]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Jiang and Kiyoku for the reasons set forth in the rejections of claim 19 and 34.
Regarding claim 36, the combination of Jiang and Kiyoku teaches wherein the GaN crystal comprises F and I (Jiang, [0069]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Jiang and Kiyoku for the reasons set forth in the rejection of claim 19.
Regarding claim 37, the combination of Jiang and Kiyoku teaches wherein the GaN seed has a length of at least 45 mm in each of the [1-100] direction, the [10-10] direction, and the [01-10] direction ([0040], GaN seed surface has c-plane orientation and dimension of 5-600 mm. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Jiang and Kiyoku for the reasons set forth in the rejection of claim 19.
Regarding claim 38, the combination of Jiang and Kiyoku teaches wherein the GaN crystal has a length of at least 45 mm in each of the [1-100] direction, the [10-10] direction, and the [01-10] direction ([0066], GaN crystal has c-plane orientation; [0063], GaN crystal has diameter of 5-600 mm; In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Jiang and Kiyoku for the reasons set forth in the rejection of claim 19.
Regarding claim 39, the combination of Jiang and Kiyoku teaches wherein the C-plane GaN substrate has a length of at least 45 mm in each of the [1-100] direction, the [10-10] direction, and the [01-10] direction ([0066], GaN crystal after cutting has c-plane orientation; [0063], GaN crystal after cutting has diameter of 5-600 mm; In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Jiang and Kiyoku for the reasons set forth in the rejection of claim 19.
Regarding claim 40, the combination of Jiang and Kiyoku teaches wherein processing the GaN crystal to obtain the C-plane GaN substrate comprises slicing the GaN crystal parallel or substantially parallel to the C-plane (Fig. 4, [0066], [0063]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Jiang and Kiyoku for the reasons set forth in the rejection of claim 19.
Regarding claim 41, Jiang teaches a method for preparing a C-plane GaN substrate ([0010], [0066]) comprising: preparing a GaN seed having a nitrogen polar surface (Figs. 1A-1B, substrate 101, [0040], surface 102 has (000-1) c-plane orientation); disposing a pattern mask on the nitrogen polar surface of the GaN seed, the pattern mask comprising a plurality of parallel linear openings arranged at a pitch of less than 3 mm (Fig. 1B, mask 111, [0046], Figs. 1C-1D, [0049]; In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05); ammonothermally growing a GaN crystal through the pattern mask on the nitrogen polar surface of the GaN seed (Fig. 2, [0052]), and processing the GaN crystal to obtain the C-plane GaN substrate (Fig. 4, [0062]-[0071]).
	Jiang does not explicitly teach wherein at least one gap is formed between the GaN crystal and the pattern mask. Jiang teaches wherein the GaN crystal grows outward through the openings in the pattern mask, laterally over the mask, forms coalescence fronts over the pattern mask where growth from adjacent openings meets (Fig. 2, [0052], 219).
	Kiyoku teaches wherein a GaN crystal grows outward through openings in a pattern mask, laterally over the mask, and forms coalescence fronts over the pattern mask where growth from adjacent openings meets ([0039], Fig. 1C, [0065]), and wherein gaps formed at the coalescence front between the crystal and the pattern mask “prove” that the crystals grow laterally on the pattenr mask and then vertically to combine ([0039], 17). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Kiyoku and Jiang such that at least one gap is formed between the GaN crystal and the pattern mask because Kiyoku teaches that gaps would form according to the type of crystal growth taught by Jiang ([0052]); additionally, because Kiyoku teaches that this type of crystal growth decreases the number of defects in the grown crystal ([0040]).
Regarding claim 42, the combination of Jiang and Kiyoku teaches wherein all linear openings of the periodic opening pattern are arranged at a pitch of 10 mm or less (Jiang, Figs. 1C-1D, [0049]; In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Jiang and Kiyoku for the reasons set forth in the rejection of claim 19.
Regarding claim 43, the combination of Jiang and Kiyoku teaches wherein the pattern mask is disposed on the nitrogen polar surface of the GaN seed such that a longitudinal directionof the plurality of parallel linear openings is arranged at an angle of 12o ± 5o with respect to a direction of a line of intersection between the nitrogen polar surface and an M-plane of the GaN seed (Jiang, Figs. 1C-1D, “the openings … are rotated by between about 1 degree and about 44 degrees with respect to a high-symmetry axis of the substrate, such as a projection of … an m-axis … on surface 102”; In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Jiang and Kiyoku for the reasons set forth in the rejection of claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALIA SABUR/               Primary Examiner, Art Unit 2812